DETAILED ACTION
Pending Claims
Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsuji et al. (JP 2003-238895 A) and Aoki et al. (US Pat. No. 6,541,562).  The teachings of Aoki et al. have been used as evidence – see MPEP 2131.01.
Regarding claims 1-6 and 14, Atsuji et al. disclose: (1) a 2K solvent borne coating system (Abstract; Examples 1-12 in Table 1), comprising: 
an epoxy component (A) (Examples 1-12 in Table 1: see grouping “2”), comprising: 
an epoxy resin (Examples 1-12 in Table 1: see “e-1”, “e-2” and “e-3” in paragraph 0073); 
ii) a solvent (Examples 1-12 in Table 1: see “f-1” and “f-2” in paragraph 0074); 
iii) at least one compound of formula (I): 
[(ER)x(R’O)y(HO)z(R”)t(SiO(4-x-y-z-t))]m 	(I) 	(see claim for variable details) and/or oligomer or polymer compounds of the compound of formula (I) (Examples 1-12 in Table 1: see “a-2” in paragraph 0068 and column 9, lines 23-25 of Aoki et al.; see “d-1” in paragraph 0072); and 
iv) optionally, at least one additive (optional component not required); and 327843-1545 161092US01
an acid resin component (B) (Examples 1-12 in Table 1: see grouping “1”), comprising: 
a carboxylic acid resin (Examples 1-12 in Table 1: see “b-1” and “b-2” in paragraph 0070); 
a solvent (Examples 1-12 in Table 1: see “f-1” and “f-2” in paragraph 0074); 
optionally, at least one catalyst (Examples 1-12 in Table 1: see “c-1” in paragraph 0071); and 
optionally, at least one additive (Examples 1-12 in Table 1: see “a-1” in paragraph 0068 and column 9, lines 46-48 of Aoki et al.; see “f-3” in paragraph 0074);
(2 & 6) wherein the at least one compound of formula (I) comprises at least one compound selected from the group consisting of formula (Ia), (Ib) and (Ic) (and/or oligomer or polymer compound thereof): 
(ER)x(R’O)ySi		(Ia), where x is 1 or 2, y is 2 or 3, and x + y = 4 (Examples 1-12 in Table 1: see “d-1” in paragraph 0072);
(R’O)ySi 		(Ib), where y is 4 (optional component not required); and 
(R’O)y(R”)tSi 		(Ic), where y is 2 or 3, and t is 1 or 2 (Examples 1-12 in Table 1: see “a-2” in paragraph 0068 and column 9, lines 23-25 of Aoki et al.);  
(3) wherein the acid resin component (B), comprises at least one catalyst and the catalyst is selected from the group consisting of bismuth neodecanoate, dibutyltin laurate (DBTL), ammonium fluoride, sodium fluoride, acrylic acid, formic acid, acetic acid, an acid phosphate, an aluminum alkoxide, a titanium alkoxide, a zirconium alkoxide, a chelate of aluminum, a chelate of titanium, and a chelate of zirconium (Examples 1-12 in Table 1: see “c-1” in paragraph 0071; see also paragraph 0028);
(4) wherein the epoxy resin is an acrylic resin having an epoxy group in a side chain 427843-1545 161092US01 obtained by copolymerization of (meth)acrylic monomers and glycidyl group containing unsaturated monomers (Example 5 in Table 1: see “e-3” in paragraph 0073; see also paragraph 0039);
(5) a 2K solvent borne coating composition obtained by combining and mixing components (A) and (B) of the coating system (Examples 1-12 in Table 1; see also paragraph 0056); wherein a total % by mass content of the at least one compound of formula (I) is from 5 to 50 % of the total mass of solids of the solvent borne coating composition (Examples 1-12 in Table 1: (6+3)/120 is  7.5%);
(14) a method to coat a substrate, comprising: i) preparing the 2K coating composition by combining and mixing components (A) and (B) (Examples 1-12 in Table 1; see also paragraph 0056); ii) applying the 2K coating composition to a substrate (Examples 1-12 in Table 1; see also paragraphs 0057-0059); and iii) drying and curing the applied composition on the substrate (Examples 1-12 in Table 1; see also Abstract and paragraph 0001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over {Atsuji et al. (JP 2003-238895 A) and Aoki et al. (US Pat. No. 6,541,562)} in view of Noura et al. (JP 11-080649 A).
Regarding claims 7-9 and 11-13, the combined teachings of Atsuji et al. (in light of Aoki et al.) are as set forth above and incorporated herein to obviously satisfy the limitations of dependent claims (8, 9 & 13).  Atsuji et al. contemplate applying their coating composition to various substrates, such as vehicles (see paragraph 0057).  However, they fail to explicitly disclose:
(7-9) a wet-coated substrate, comprising: a substrate; optionally, a primer coating on the substrate; a wet basecoat coating; and the solvent borne 2K clearcoat wet coating on the wet basecoat; (11) wherein the substrate comprises a metal or comprises a thermoplastic polymer; and 
(12-13) a coated substrate obtained by drying and curing the wet coated substrate, comprising: optionally, a dried and cured primer coating on the substrate; a dried and cured basecoat; and 727843-1545 161092US01a dried and cured clearcoat.

Noura et al. disclose a similar epoxy-based and solvent-based coating composition (see Abstract; paragraphs 0041-0052, 0053-0063 & 0012-0040), which is also used to coat vehicles (see paragraph 0105).  Furthermore, they demonstrate that this type of coating composition is recognized in the art as a suitable coating composition for the instantly claimed coating technique (see paragraphs 0093-0104).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Furthermore, the skilled artisan would have expected the resulting coated substrate to be (12-13) a scratch and mar resistant coated substrate because the coating composition of Atsuji et al. (in light of Aoki et al.) satisfies all of the material/chemical limitations of the instantly claimed clearcoat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the instantly claimed method to produce the instantly claimed coated substrate with the composition of Atsuji et al. (in light of Aoki et al.) because: (a) Atsuji et al. contemplate applying their coating composition to various substrates, such as vehicles; (b) Noura et al. disclose a similar epoxy-based and solvent-based coating composition, which is also used to coat vehicles; (c) Noura et al. further demonstrate that this type of coating composition is recognized in the art as a suitable coating composition for the instantly claimed coating technique; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  Furthermore: (e) the skilled artisan would have expected the resulting coated substrate to be a scratch and mar resistant coated substrate because the coating composition of Atsuji et al. (in light of Aoki et al.) satisfies all of the material/chemical limitations of the instantly claimed clearcoat.
Regarding claim 15, the combined teachings of {Atsuji et al. (in light of Aoki et al.) and Noura et al.} are as set forth above and incorporated herein to obviously satisfy claim (15).
Regarding claim 10, the combined teachings of {Atsuji et al. (in light of Aoki et al.) and Noura et al.} are as set forth above and incorporated herein.  The exemplary embodiments of Atsuji et al. (in light of Aoki et al.) fail to disclose a coating formulation: (10) comprising the compound of formula (Ib), and wherein the compound of formula (Ib) is selected from the group consisting of tetramethoxysilane, tetraethoxysilane, tetrapropoxysilane and tetrahexoxysilane.  However, the general teachings of Atsuji et al. embrace the use of these silane materials (see paragraphs 0013-0014, including chemical formula (1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-formulate the exemplary embodiments of Atsuji et al. (in light of Aoki et al.) to include the instantly claimed compound of formula (Ib) because: the general teachings of Atsuji et al. embrace the use of these silane materials.

International Search Report
The international search report cited one X-reference.  This reference has been considered.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 30, 2022